Citation Nr: 0917968	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  08-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether recoupment of separation pay in the amount of 
$18,816, is proper.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from April 1981 to April 1985, 
and from July 1985 to January 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO).   
 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A service medical board report dated in October 1988 reflects 
that the Veteran was found to have vascular headaches and 
recurrent episodes of vertigo likely secondary to the 
vascular headaches.  He was subsequently discharged from 
service as a result of such disabilities.  A request for 
information form dated in August 1989 reflects that the 
Veteran was awarded separation pay in the amount of $18,816 
under Diagnostic Codes 8199-8100.  It is not clear whether 
that separation pay of $18,816 was the gross amount or the 
amount after taxes.  

In a rating decision of June 1989, the RO granted service 
connection for vascular headaches with vertigo, rated as 10 
percent disabling.  The RO then began recouping based upon 
the amount of $18,816.  The Veteran was advised of this by 
letter in August 1989.  The Veteran's compensation was 
subsequently terminated effective September 1991 after he 
failed to report for a VA examination.

In August 2005, the Veteran request that his compensation be 
reinstated.  He was afforded an examination in May 2006.  In 
a decision of September 2006, the RO restored compensation, 
with a 30 percent rating effective from August 8, 2005.  
However, the RO also once again began to recoup the severance 
pay.  In a letter to the Veteran dated in September 2006, the 
RO stated that the Veteran had received a severance pay 
allowance of $16,418 from the military.  The letter is not 
clear with respect to why this figure differs from the 
previously reported amount of $18,816, but possibly the 
smaller figure represents the amount of the original 
severance pay minus the amount which had already been 
recouped.  The letter further stated that "VA shall withhold 
(after federal income tax) the severance amount received 
after September 30, 1996.  Severance amount received prior to 
October 1, 1996, will include the amount before taxes are 
taken out."  

In a subsequent letter dated in October 2006, the RO advised 
the Veteran that in St. Clair v. United States, 778 F. Supp 
894 (E.D. Va. 1991) the United States District Court for the 
Eastern District of Virginia decided that disability 
severance payments were excluded from taxable income, and 
that the Veteran may be entitled to a tax refund if he paid 
taxes on the severance pay.  

In  a written statement dated in December 2006, the Veteran 
reported that the government had deducted taxes from his 
severance pay back in 1989.  He further stated that he had 
been informed that after three years time had run out on 
trying to get a refund of those taxes.   

In Majeed v. Nicholson, 19 Vet. App. 525, 531 (2006), the 
United States Court of Appeals for Veterans Claims noted that 
congress had amended the 10 U.S.C.A. 1174 to provide that the 
amount of disability compensation to be deducted for the 
purpose of recoupment would be equal to the total amount of 
separation pay, less the amount of Federal income tax 
withheld from such pay.  In reviewing the evidence of record, 
it is unclear whether the severance pay of $18,816 was the 
before tax amount or the after tax amount.  In light of 10 
U.S.C.A. § 1174 and Majeed v. Nicholson, 19 Vet.App. 525 
(2006), the net amount of separation pay needs to be 
clarified.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must determine the gross 
amount of retired pay and the net retired 
pay after any Federal income tax was 
withheld.

2.  If it is determined that there was 
Federal income tax withheld, the RO should 
determine whether the amount of the 
recoupment should be adjusted. Majeed v. 
Nicholson, 19 Vet. App. 525 (2006)

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




